                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

MICHAEL W. KENNY,

       Plaintiff,

v.                                                              Case No: 8:18-cv-2231-T-36JSS

CRITICAL INTERVENTION SERVICES,
INC. and KARL C. POULIN,

       Defendants.
                                            /

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Julie S. Sneed on December 14, 2018 (Doc. 27).              In the Report and

Recommendation, Magistrate Judge Sneed recommends that the Court deny Defendants’ Motion

to Stay Proceedings and to Establish Procedure to Determine Amount of Attorneys’ Fees (the

“Motion”) (Doc. 17).

       All parties were furnished copies of the Report and Recommendation and were afforded

the opportunity to file objections under 28 U.S.C. § 636(b)(1). Defendants filed their Objection

(Doc. 29), to which Plaintiff responded (Doc. 32). Upon consideration of the Report and

Recommendation, and upon this Court’s independent examination of the file, it is determined that

the Objection should be overruled, the Report and Recommendation should be adopted and the

Motion denied.

         I.    Background

       Plaintiff, Michael W. Kenny obtained a position with Defendant Critical Intervention

Services, Inc. (“CIS”) as an armed protection officer. Kenny signed a non-compete agreement

which purported to restrict him from working for, or engaging in, any business that competes with
CIS or any of its affiliates. Kenny also completed a 70-hour unpaid training course at Safety &

Intelligence Institute, Inc., one of CIS’ affiliates. Kenny brings this case alleging a violation of the

Fair Labor Standards Act (the “FLSA”) to pursue compensation for his time spent in the training

course. See Doc. 1.

       Shortly after Kenny filed the Complaint, Defendants’ counsel contacted Kenny’s attorney

to negotiate a settlement. Several phone calls and emails ensued. Ultimately, Defendants sent

Kenny’s attorney a letter with certified checks for full tender of Kenny’s statutory damages under

the FLSA, less attorneys’ fees. They offered $6,000 in attorneys’ fees to resolve the entire case.

Kenny counteroffered with $15,000.

       It is Defendants’ position that Kenny’s claim is now either moot or concluded or both, and

all that remains is the issue of his entitlement to and the amount of attorneys’ fees. Defendants

insist that the Court may stay the case on all issues except the attorneys’ fees and establish a

procedure to determine the reasonableness of Kenny’s attorneys’ fees. Doc. 17 at 6. Kenny argues

that prior to the Court evaluating his entitlement to and the reasonableness of his attorneys’ fees,

he must first obtain a judgment, consent decree, or settlement approved by the Court; none of

which has occurred.

         II.   Legal Standard

       When a party makes a timely and specific objection to a Magistrate Judge’s Report and

Recommendation, the district judge “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C); Jeffrey S. v. State Board of Education of State of Georgia, 896 F.2d 507, 512 (11th

Cir. 1990). Regarding those portions of the Report and Recommendation not objected to, the

district judge applies a clearly erroneous standard of review. See Gropp v. United Airlines, Inc.,

817 F. Supp. 1558, 1562 (M.D. Fla. 1993). The district judge may accept, reject, or modify in




                                                   2
whole or in part, the Report and Recommendation of the Magistrate Judge. Fed. R. Civ. P. 72.

The district judge may also receive further evidence or recommit the matter to the Magistrate Judge

with further instructions. Id.

        III.   Discussion

       Under Section 216 of the FLSA, a prevailing party is entitled to “a reasonable attorney’s

fee to be paid by the defendant, and costs of the action.” 29 U.S.C. § 216(b). Such prevailing

parties are limited to recovering those costs enumerated in 28 U.S.C. § 1920. Glenn v. Gen. Motors

Corp., 841 F.2d 1567, 1575 (11th Cir. 1988); see also Crawford Fitting Co. v. J.T. Gibbons, Inc.,

482 U.S. 437, 445 (1987) (absent explicit statutory or contractual authorization, federal courts are

bound by the limitations set out in § 1920). “To defeat the presumption and deny full costs, a

district court must have a sound basis for doing so.” Chapman v. AI Transp., 229 F.3d 1012, 1039

(11th Cir. 2000).

       Under the FLSA, a plaintiff must either obtain a judgment on the merits or some other

judicially-sanctioned “alteration in the legal relationship of the parties” to be considered a

prevailing party. De Oliveira Sa v. A-Maculate Cleaning Serv., Inc., 17-CV-21400, 2018 WL

4426084, at *1 (S.D. Fla. June 7, 2018) (quoting Buckhannon Bd. and Care Home, Inc. v. W. Va.

Dep’t of Health and Human Res., 532 U.S. 598, 604-05 (2001)).

       The magistrate judge entered a Report and Recommendation (“R&R”) which provides that

the FLSA provides for an award of attorneys’ fees only to a prevailing plaintiff, citing Wolff v.

Royal Am. Mgt., Inc., 545 Fed. Appx. 791 (11th Cir. 2013). In Wolff, the Eleventh Circuit stated

that “in the absence of a judgment on the merits, to be a prevailing party, the FLSA plaintiff needs

a stipulated or consent judgment or its ‘functional equivalent’ from the district court evincing the

court’s determination that the settlement ‘is a fair and reasonable res[o]lution of a bona fide dispute

over FLSA provisions.’ ” Id. (quoting Lynn's Food Stores, Inc. v. U.S. Dep't. of Labor, 679 F.2d




                                                  3
1350, 1375 (11th Cir. 1982)). The Wolff court ultimately affirmed the district court’s holding that

the former employee’s acceptance of a check for statutory damages did not render her FLSA claim

moot; she retained her right to recover attorneys’ fees and costs.

        Defendants cite Wolff as well. But they argue that it, and other cases like it, differ because

here they agree that Kenny is entitled to fees and costs. Doc. 28 at 4. The issue, as Defendants put

it, is a “fundamental unfairness” which gives Kenny’s attorney “improper leverage” to impede

resolution of the FLSA claim by litigating the issue of fees. See id. at 5. And they contest the

imposition of a money judgment with which they disagree, particularly given the fact that they are

willing to pay it, without admitting liability, to avoid further litigation. Id.

        Ultimately, the magistrate judge concluded that because Kenny’s Complaint included a

demand for relief including his attorneys’ fees, costs, and expense of litigation under 29 U.S.C. §

216(b), Doc. 1 at 7, and he has not accepted Defendants’ tender offer, Doc. 21 at 5, no basis exists

for the Court to review the reasonableness of Kenny’s attorneys’ fees. Doc. 27 at 4.

        Defendants object to the following four factual and legal conclusions in the R&R: the Court

has no procedure to evaluate the reasonableness of attorneys’ fees absent either a proposed

settlement agreement or final judgment, Doc. 27 at 2; Kenny has not accepted the tender offer, id.

at 5; Defendants’ tender and concession is not the functional equivalent of a judgment, id. at 4;

and Defendants cannot waive the procedural protections, see id. at 4. Doc. 29 at 2-3.

        Kenny’s response primarily reargues his opposition to the Motion. But he clarifies that he

has since returned the tendered checks to Defendants. Ultimately, Kenny states that Defendants’

attempt at absolving themselves of liability by tendering the statutory fees cannot entitle him to

attorneys’ fees, and consequently, the Court cannot determine the reasonableness of the fees.

        The Court agrees with Kenny’s position and the magistrate judge’s recommendation.

Despite continually insisting that the Court should implement a procedure to determine the




                                                    4
reasonableness of the attorneys’ fees, Defendants point to no authority justifying the Court’s

determination of the reasonableness of attorneys’ fees absent judgment, settlement with a consent

decree, or its functional equivalent. Defendants discuss an offer of judgment as an example of a

“functional equivalent” which triggers the Court’s authority to determine the reasonableness of the

fees. See Doc. 29 at 7. Yet, they made no such offer to Kenny. See Doc. 32 at 7.

       The case law is clear, a triggering event must establish plaintiff as the prevailing party

before the Court can assess the reasonableness of the attorneys’ fees. The fact that the liability

issue may be moot does not mean that the Court can now sua sponte decide reasonableness. The

triggering mechanism is a judgment, settlement including a consent decree, or its functional

equivalent; none of which appears in the record.

        IV.    Conclusion

       The Court has reviewed the Magistrate Judge’s R&R de novo and accepts the

recommended disposition. The R&R appropriately reviewed the law on this subject under the

correct standard and concluded that no basis for the Court’s determination of the reasonableness

of attorneys’ fees at this time exists. The Court agrees.

       Accordingly, it is now

       ORDERED:

       (1)     Defendants’ Objection is overruled.

       (2)     The Report and Recommendation of the Magistrate Judge (Doc. 27) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.

       (3)     Defendants’ Motion to Stay Proceedings and to Establish Procedure to Determine

               Amount of Attorneys’ Fees (Doc. 17) is DENIED.




                                                  5
       DONE AND ORDERED at Tampa, Florida on January 31, 2019.




Copies to:
The Honorable Julie S. Sneed
Counsel of Record




                                        6
